NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WILFREDO MARTINEZ LOPEZ,                         No.   20-71140

                Petitioner,                      Agency No. A206-679-806

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Wilfredo Martinez Lopez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deny the petition for review.

      In his opening brief, Martinez Lopez does not challenge the agency’s

dispositive conclusion that he failed to establish his membership in a cognizable

particular social group as to the proposed social groups that he raised before the IJ.

See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived).

      We do not consider Martinez Lopez’s social group claim based on his

testimony that he witnessed the murder of his friend in Guatemala, because the

BIA did not decide the issue, see Santiago-Rodriguez v. Holder, 657 F.3d 820, 829

(9th Cir. 2011) (review limited to the grounds relied on by the BIA), and Martinez

Lopez does not contend the BIA erred in finding that this social group claim was

not properly before it, see Corro-Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th

Cir. 2013) (failure to contest issue in opening brief resulted in waiver).

      Thus, we deny the petition for review as to Martinez Lopez’s asylum and

withholding of removal claims.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                           2                                   20-71140